Marean, J.
The court gets jurisdiction of parties and subject-matter upon service of the petition and order to show cause, although the petition may be made on information and belief. If it is so made and is unsupported by any affidavit affording legal proof of the violations charged, the court cannot proceed to revoke the certificate without first taking proof, either orally or by affidavit, or upon a reference.
The petition is like a complaint in an action for specific relief; judgment is not to be entered.upon it by default without proof of the facts; or rather it is analogous to an information before a magistrate in a criminal case, which is no warrant for depriving the accused of his liberty or property, until supported by proof. Though all the allegations of the petition are upon information and belief, and the defendant makes no answer whatever, I think it is the duty of the court to order a reference to take proof of the violation alleged, upon the coming in of which the certificate may be revoked. And if the defendant answers denying one violation, but not denying another, it should be referred to take proof upon the issue made, and of the allegations unanswered, *356and though the issue may be determined in favor of the defendant, the certificate may be revoked and cancelled for the violations which stand undenied, if the proof warrants it. A reference will be made to cover all violations charged in the petition.
Ordered accordingly.